Title: From Alexander Hamilton to James McHenry, 28 May 1800
From: Hamilton, Alexander
To: McHenry, James

Head QuartersPlainfield New JerseyMay 28th. 1800
Sir 
I have directed the Paymaster General to send to his Deputy with General Pinckney, bounty money sufficient to recruit two companies of Infantry, in addition to those mentioned in my letter to you of the twenty third instant. The first direction was given from memory. The present is founded on the enclosed Statement.
I have made allowance for the recruits that may be obtained in Kentucky, & the Western Territory.
With great respect   I have the honor to be Sir   Yr. ob. Servant
Secy. of War

I have this moment received your letter of the 27th, and shall be attentive to the direction which it contains. The money called for is but sufficient to complete the two regiments of Artillerists exclusive of the Battallion.

S of War
